Title: From George Washington to Major General Israel Putnam, 10 June 1777
From: Washington, George
To: Putnam, Israel

 

Dear Sir
Head Quarters Middle Brook 10th June 1777

This will be delivered to you by Mr Young who is sent up by the Cloathier General to issue Cloathing to the Troops at Peekskill. I beg you will give him your Countenance and Assistance in seeing that none are allowed to draw but such as are really in want. Some Regiments not content with a compleat suit of Uniform have drawn a Frock, Waistcoat and over alls, by which means they are doubly clad while others are perishing. This must not be allowed in our present scarcity, and I therefore beg that you will be particularly careful that none but the needy are supplied. There are among the Cloathing 350 Coats blue and Red which were made up purposely for Colo. Daytons Regt of Jersey and of which they are in great want, they must come on immediately. I am Dear Sir Yr most obt Servt.

P.S. Yours of the 8th is just come to hand. Mr Young will make the necessary inquiry about Cloathing. it is very extraordinary that Genl Gates should undertake to stop the Cloathing of those Regs. that are at peekskill. that accounts for the deficiency. Colo. Saml B. Webb has drawn a vast deal more than he has men to put them on, I have desired him to bring the overplus to peekskill and deliver it up and I beg you will see it done.

